 1 BARRETT S. LITT, SBN 45527
   Email: blitt@kmbllaw.com
 2 RONALD O. KAYE, SBN 145051
   Email: rok@kmbllaw.com
 3 KEVIN J. LaHUE, SBN 237556
   Email: klahue@kmbllaw.com
 4 KAYE, McLANE, BEDNARSKI & LITT, LLP
   975 East Green Street
 5 Pasadena, California 91106
   Tel: (626) 844-7660
 6 Fax: (626) 844-7670
 7 Attorneys For Plaintiff ANDREW WILSON
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11 ANDREW WILSON,                              Case No: 2:18-CV-05775-KS
12
           Plaintiff,                          [Hon. Karen L. Stevenson]
13
14     v.                                      [PROPOSED] ORDER REGARDING
                                               STIPULATION FOR PROTECTIVE
15 CITY OF LOS ANGELES; COUNTY OF              ORDER RE RECORDS TO BE
16 LOS ANGELES; RICHARD MARKS;                 PRODUCED BY THE CALIFORNIA
   AND DOES 1-10, INCLUSIVE.                   DEPARTMENT OF CORRECTIONS
17                                             AND REHABILITATION
18           Defendants.
19
20         Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure and based on
21 the parties’ Stipulation for Protective Order (“Stipulation”) filed on April 17, 2019,
22 the terms of the protective order to which the parties have agreed are adopted as a
23 protective order of this Court except to the extent, as set forth below, that those
24 terms have been modified by the Court’s amendment of the preamble and
25 paragraph 8 of the Stipulation.
26 //
27 //
28 //
                                              1
        [PROPOSED] ORDER RE STIPULATION FOR PROTECTIVE ORDER RE CDCR RECORDS
 1        AGREED TERMS OF THE PROTECTIVE ORDER AS ADOPTED AND
 2                                   MODIFIED BY THE COURT1
 3
 4          The Court, having received, read, and considered the Stipulation of the Parties and
 5 good cause showing therefrom, adopts the Stipulation of the Parties in its entirety with
 6 changes as its Order. The Court finds:
 7 1.       The only documents and materials to be produced are those requested in the
 8 Subpoena Duces Tecum dated February 26, 2019 and served on or around March 4,
 9 2019, which requests the central file documents for Vincent G. Sanders (D.O.B. 6/17/62)
10 beginning in 1975 through current.
11 2.       No documents or images shall be shown, disclosed, displayed, disseminated, or
12 communicated either directly or indirectly to any person or used in any fashion by any
13 party to this action except as may be directly necessary and utilized by counsel, counsel's
14 experts, and/or investigators in the preparation of the defense or prosecution of this
15 action. Any documents produced pursuant to this Protective Order or reference to the
16 contents thereof shall be kept confidential and under seal unless and until allowed by
17 further order of a competent court and only after having provided CDCR reasonable
18 notice of the intent to disclose and afforded a reasonable opportunity to the CDCR to
19 object and/or be heard.
20 3.       Any documents produced pursuant to the Protective Order shall be used solely in
21 connection with the preparation of the defense or prosecution in the UNITED STATES
22 DISTRICT COURT, CENTRAL DISTRICT case of ANDREW WILSON V. CITY OF
23 LOS ANGELES, RICHARD MARKS CASE NO. 2: 18-CV-05775-KS, including
24 associated appellate proceedings and collateral review.
25 4.       All parties, with exception to Los Angeles County Counsel, in this matter are
26 personally prohibited from reviewing the discovered materials except in the direct
27   1
     The Court’s additions to the agreed terms of the Protective Order are generally indicated in bold
28 typeface, and the Court’s deletions are indicated by lines through the text being deleted.

                                                       2
         [PROPOSED] ORDER RE STIPULATION FOR PROTECTIVE ORDER RE CDCR RECORDS
 1 presence and under the direct supervision of their counsel, investigator, or expert witness
 2 as may be necessary for the purposes of assisting in the preparation of this case. Under
 3 no circumstances shall the parties personally be given any of the materials or copies of
 4 the materials for him to retain in his possession.
 5 5.      This Protective Order shall be applicable to all Parties, any attorney for the
 6 Parties, and any investigator, expert witness, agent, or representative of the Parties.
 7 6.      A copy of this Protective Order shall accompany any copy made of the discovered
 8 materials. Parties who have signed this Stipulated Protective Order acknowledge that
 9 he/she has read the order and understands the provisions of the order and agree in
10 writing to abide by its terms. Each person to whom disclosure is made, prior to the time
11 of disclosure, shall be provided by the person providing the documents, a copy of this
12 Protective Order, and shall agree in writing that he/she has read and understands this
13 Protective Order.
14 7.      At the conclusion of this matter, all discovered materials or copies of such
15 materials shall be destroyed or returned to the California Department of Corrections and
16 Rehabilitation, regardless of the outcome of the case. All such materials or copies of
17 such materials shall be delivered to the Court if directed. If said documents, or copies
18 thereof are destroyed, notification of their destruction is to be given to CDCR by counsel
19 for Andrew Wilson.
20 8.      Any violation of this order shall may result in sanctions by this Court, including
21 contempt, and may be punishable by state or federal law.
22 9.      This Order shall be continuing in nature, and shall apply whether the case is
23 pending before a trial or appellate court.
24 IT IS SO ORDERED
25
26
     DATED: April 19, 2019                        ___________________________________
                                                  ____
                                                     __________________
                                                                      _______________
27                                                       KAREN L. STEVENSON
                                                  UNITED
                                                  U       STATES MAGISTRATE JUDGE
28
                                                  3
        [PROPOSED] ORDER RE STIPULATION FOR PROTECTIVE ORDER RE CDCR RECORDS
